Case 0:19-cv-62189-RKA Docum@Ht 2S) EATERS GHFLSD Docket 08/31/2019 Page 1 of Zom uso

FCSI
P.O. BOX 3910 FRANKLIN COLLECTION SERVICE, INC
TUPELO MS 38803-3910 PO BOX 3910

TUPELO, MS 38803-3910

    

TOLL FREE: (888) 215-8961

   

   

a

WWW.FRANKLINSERVICE.COM
Make checks payable to Franklin Collection Service, Inc.

ets

NOTICE DATE: MAY 13, 2019

(ON A EA A
ILEY

 

 

 

MICHAEL BA
OWED TO: AT&T
6135 SW 192ND AVE FCSI CASE #: 032707605
FT LAUDERDALE FL 33332-3378 CLIENT ACCOUNT NUMBER: 252939286
CHARGE FOR SERVICE: $-49.55
QygeP Fagg AU EN gg AYALA ecHEN Ape ggg UU fe E CLIENT PROVIDED EQUIPMENT CHARGE: $150.00
TOTAL DUE THIS ACCOUNT: 100.45
DETACH AND RETURN TOP PORTION WITH YOUR PAYMENT.

 

 

THIS ACCOUNT HAS BEEN PLACED WITH OUR OFFICE FOR COLLECTION. YOU HAVE AN OUTSTANDING BALANCE OF
100.45 OWED TO AT&T. IN AN EFFORT TO HELP YOU RESOLVE THIS MATTER WE AGREE TO OFFER YOU A

SETTLEMENT OF $70.32. TO ACCEPT THIS OFFER PLEASE SEND PAYMENT OF $70.32. IF YOU ARE NOT PAYING

THIS ACCOUNT, CONTACT YOUR ATTORNEY REGARDING OUR POTENTIAL REMEDIES, AND YOUR DEFENSES, OR CALL

(888) 215-8961.

LINTEND TO REPORT THIS ACCOUNT ON YOUR CREDIT HISTORY AFTER (30) THIRTY DAYS OF YOU RECEIVING THIS
NOTICE.

TO DISCUSS YOUR PAYMENT OPTIONS CALL 1-888-215-8961. DON'T WANT TO TALK TO A LIVE FCSI CASE WORKER? GO
TO WWW.FRANKLINSERVICE.COM TO PAY ONLINE, OR TO CHAT WITH AN ONLINE FCS] REPRESENTATIVE, TO PAY BY
PHONE 24 HOURS A DAY YOU MAY CALL 866-319-0760. YOU MAY PAY BY CREDIT OR DEBIT CARD BY COMPLETING THE
BACK OF THIS NOTICE. PLEASE HAVE YOUR CHECK OR CREDIT/DEBIT CARD INFORMATION READY

*BE SURE TO INCLUDE YOUR FCSI CASE NUMBER.

THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS AN ATTEMPT TO COLLECT A DEBT, AND ANY
INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

BUSINESS HOURS: MONDAY - SATURDAY 8AM - 9PM, SUNDAY 1PM - 5PM CST

FRANKLIN COLLECTION SERVICE, INC.

**PLEASE SEE REVERSE SIDE FOR IMPORTANT INFORMATION**

State License # FL CCAQ900343

 
PLEASE-AGCEP TL PAYVENISBYRKA Document 1-3 Entered on FLSD Docket 08/31/2019 Page 2 of 2
MASTERCARD, VISA, AMERICAN EXPRESS, OR DISCOVER

    

ry AMERICAN EXPRESS ssc tq] DISCOVER

  

Account No.

 

Expiration Date: Month Year
Cardholder Name (as it appears on the card):
Signature

Contact number for verification of information if necessary: ( )

 

 

 

CHECKING ACCOUNT:
Name on Account:
Routing #:
Account #:

 

 

 

UNLESS YOU NOTIFY US WITHIN THIRTY (30) DAYS AFTER RECEIVING THIS NOTICE THAT YOU DISPUTE THE
VALIDITY OF THE DEBT OR ANY PORTION THEREOF, THIS OFFICE WILL ASSUME THIS DEBT IS VALID. IF YOU NOTIFY
THIS OFFICE IN WRITING WITHIN THIRTY (30) DAYS FROM RECEIVING THIS NOTICE THAT THE DEBT, OR ANY PART
THEREOF, IS DISPUTED THIS OFFICE WILL OBTAIN

VERIFICATION OF THE DEBT OR OBTAIN A COPY OF A JUDGMENT AND MAIL YOU A COPY OF SUCH

JUDGMENT OR VERIFICATION. IF YOU REQUEST THIS OFFICE IN WRITING WITHIN THIRTY (30) DAYS

AFTER RECEIVING THIS NOTICE, THIS OFFICE WILL PROVIDE YOU WITH THE NAME AND ADDRESS OF

THE ORIGINAL CREDITOR IF DIFFERENT FROM THE CURRENT CREDITOR.

State License # State License # State License # State License #

AK 336 ID CCA-3308 MN CA20339488 OR CA48865

AZ CA-0905411 IL 17-020633 NE 472 TN 2180

AR 813 IN 6579 NM 00733 UT 5077006-0131
co 988234 ME DCL6276 NYC 1155006 WA 602218015
CT 10853 MD 3370 NY-Buffalo 535537 WV 4050-5604

DE 2002103154 MA DCO860 NC 101292

FL CCA0900343 MI 2401001759 ND CA100726

When this letter was mailed no attorney has personally reviewed your account.

 
